Exhibit 10.1

 

 WAIVER OF REGISTRATION RIGHTS

 

The undersigned holders of options, warrants, notes and other convertible
securities (the “Convertible Securities”), issued by Micro Component
Technology, Inc., a Minnesota corporation (“MCT”), hereby irrevocably waive
their rights to require MCT to maintain a registration statement in effect with
the Securities and Exchange Commission, or any state securities commission,
covering the sale by the undersigned of the Convertible Securities, or any
shares that have been issued or are issued in the future upon exercise or
conversion of the Convertible Securities.

 

The undersigned also waive any financial penalty that may have already accrued
due to MCT’s failure to maintain a registration statement in effect prior to the
date hereof.

 

 

Dated: March 14, 2008

LAURUS MASTER FUND, LTD.

 

LAURUS CAPITAL MANAGEMENT, LLC

 

VALENS U.S. SPV I, LTD.

 

VALENS CAPITAL MANAGEMENT, LLC

 

PSOURCE STRUCTURED DEBT LIMITED

 

VALENS OFFSHORE SPV I, LTD

 

 

 

 

 

By:

/s/ Pat Regan

 

 

Name:

Pat Regan

 

 

Title:

Authorized Signatory

 

 

--------------------------------------------------------------------------------